 

Exhibit 10(u)

NON-COMPETITION AND CONFIDENTIALITY AGREEMENT

 

 

THIS NON-COMPETITION and CONFIDENTIALITY AGREEMENT (“Agreement”) is made and
entered into this 7th day of December, 2015, by and between Myers Industries,
Inc., an Ohio Corporation (the “Company”), and R. David Banyard (the
“Executive”).

RECITALS:

A.The Company is a diversified international manufacturer of polymer products
for the industrial, agricultural, automotive, commercial and consumer markets
and distributor of tools, equipment and supplies for tire service and under
vehicle repair.  

B.Executive is being employed by the Company as President and Chief Executive
Officer.

C.The Company has acquired and established valuable and competitively sensitive
information through its business, research, development and practices, which
information is described more extensively herein, and is collectively referred
to as the “Confidential Information.” To protect the business interests of the
Company and the competitive advantage derived from the Confidential Information,
it is necessary that such Confidential Information be kept secret and
confidential.

D.The Executive, from and after the commencement of employment with the Company,
will be engaged in activities such that the Executive will have extensive access
to and become familiar with, and may develop or contribute to, some or all of
the Company’s Confidential Information.  In addition, Executive will have
extensive contact with the customers of the Company and will develop
relationships with such customers on behalf of the Company.  The Executive
recognizes that the Confidential Information and the Company’s customer
relationships are vital to the success of the Company and that extensive,
irreparable harm would result were such Confidential Information to be disclosed
outside the Company or if Executive were to engage in activity which competes
with the Company.

NOW, THEREFORE, in view of the above and in consideration for the mutual
covenants and promises set forth below, the parties agree as follows:

1.Confidential Information:  For purposes of this Agreement, Confidential
Information includes, but is not limited to, business plans and strategies,
marketing plans and strategies, customer lists, customer purchasing information,
customer contact information, product design and development information,
methods of operation, technical services, non-public financial information,
business development plans and strategies, system analyses, quality control
programs and information, computer programs, software and hardware
configurations, information regarding the terms of the Company’s relationships
with suppliers, pricing information, processes and techniques, creations,
innovations, and any other information which the Company may reasonably treat or
designate as confidential from time to time.  Confidential Information, however,
shall not include any information or materials that is or becomes publicly
available other than through Executive’s wrongful disclosure of such information
or materials.  The Company believes that all Confidential Information
constitutes trade secret information under applicable law.  Executive shall,

 

--------------------------------------------------------------------------------

 

however, maintain the confidentiality of all Confidential Information whether or
not ultimately determined to be a trade secret.   

2.Confidentiality and Non-Competition:  

 

A.

Covenants

 

(a)Executive acknowledges that the Company would be irreparably injured and the
good will of the Company would be irreparably damaged if Executive were to
breach the covenants set forth in this Paragraph 2.  Executive further
acknowledges that the covenants set forth in this Paragraph 2 are reasonable in
scope and duration and do not unreasonably restrict Executive’s association with
other business entities, either as an executive or otherwise as set forth
herein.  

(b)During Executive’s employment with the Company and any time thereafter,
except as may be required by law, Executive shall not, directly or indirectly,
disclose, disseminate, reveal, divulge, discuss, copy or otherwise use or suffer
to be used, any Confidential Information other than in the authorized scope of
Executive’s employment with the Company.  Upon termination of employment, no
matter what the reason for such termination, and at any other time upon the
request of the Company, Executive shall immediately return to the Company any
and all Confidential Information, and all other materials, property and
information in tangible or electronic form concerning the business and affairs
of the Company and/or its customers.

(c)Executive agrees that during Executive’s employment and for a period of two
(2) years following the termination of such employment, no matter what the
reason for such termination, Executive will not directly or indirectly, whether
on Executive’s own behalf or on behalf of any other person or entity, do or
suffer any of the following

(i)Own, manage, control, participate in the ownership, management or control of,
be employed or engaged by or otherwise affiliated or associated as a consultant,
independent contractor or otherwise with, any person or business entity that
competes with the Company in the United States or in any geographic area(s)
outside the United States in which the Company does business (the “Restricted
Territory”).  Without limiting the generality and scope of the foregoing, any
business entity or person providing products or services competitive with those
of the Company in the Restricted Territory from either inside or outside the
Restricted Territory is deemed to be competing within the Restricted
Territory.  For purposes of this Agreement, the phrase “competes with” means
providing services and products which are the same as, similar to, reasonably
substitutable for, or otherwise capable of displacing the services and products
of the Company.  Notwithstanding the foregoing, Executive’s passive investment
ownership of not more than one percent (1%) of the stock of any publicly or
privately held corporation shall not be deemed a violation of this provision.

(ii)Solicit, provide, sell, attempt to provide or sell, or otherwise deliver or
supply any products or services which compete with the products or services of
the Company to any person or business entity which is or was a customer or
prospective customer of the Company at any time during the last thirty-six (36)
months of

2

 

--------------------------------------------------------------------------------

 

Executive’s employment, nor shall Executive in any way assist any other person
or entity in such activity.  For purposes of this Agreement, (1) the phrase
“products or services which compete with the products or services of the Company
means products or services which are the same as, similar to, reasonably
substitutable for, or otherwise capable of displacing the products or services
of the Company; and (2) the term “prospective customer” means any person or
entity the Company solicited, called on or otherwise specifically identified as
a target for the sale of its products or services. 

(iii)Solicit the services of any person who then currently is, or who at any
time during the last twelve (12) months of Executive’s employment with the
Company was, an employee of the Company, or otherwise encourage or induce any
such person to discontinue his or her relationship with the Company.  Executive
will not engage in any business relationship with any consultant, independent
contractor, subcontractor, supplier or service provider of the Company which
interferes with the Company’s relationship with such consultant, independent
contractor, subcontractor, supplier or service provider, or in any way causes
such consultant, independent contractor, subcontractor, supplier or service
provider to reduce, alter, modify or discontinue the business it (they) do(es)
with the Company or any of its affiliates.

3.Inventions: Executive hereby expressly agrees that all research discoveries,
inventions and innovations (whether or not reduced to practice or documented),
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether patentable or unpatentable, and
whether or not reduced to writing), Confidential Information and copyrightable
works, and similar and related information (in whatever form or medium), which
(1) either (i) relate to the Company’s or its affiliates’ actual or anticipated
business, research and development or existing or future products or services or
(ii) result from or are suggested by any work performed by the Executive for the
Company or its affiliates and (2) are conceived, developed, made or contributed
to in whole or in part by the Executive during his employment (“Work Product”)
shall be and remain the sole and exclusive property of the Company or such
affiliate.

(i)Work Made for Hire.  The Executive acknowledges that, unless otherwise agreed
in writing by the Company, all Work Product eligible for any form of copyright,
trademark or patent protection made or contributed to in whole or in part by the
Executive within the scope of Executive’s employment by the company during the
period of Executive’s employment with the Company shall be deemed a “work made
for hire” and shall be owned by the Company or its affiliates, as applicable.

(ii)Assignment of Proprietary Rights.  The Executive hereby assigns, transfers
and conveys to the Company, and shall assign, transfer and convey to the
Company, all right, title and interest in and to all inventions, ideas,
improvements, designs, processes, patent rights, copyrights, trademarks, service
marks, trade names, trade secrets, trade dress, data, discoveries and other
proprietary assets and proprietary rights in and of the Work Product (the
“Proprietary Rights”) for the Company’s exclusive ownership and use, together
with all rights to sue and recover for past and future infringement or
misappropriation thereof provided that if an affiliate of the Company is the
owner thereof; such assignment, transfer and

3

 

--------------------------------------------------------------------------------

 

conveyance shall be made to such affiliate, which shall enjoy exclusive
ownership and use, together with all rights to sue and recover for past and
future infringement or misappropriation thereof. 

(iii)Further Instruments. At the request of the Company (or its affiliates, as
the case may be), at all times during Executive’s employment with the Company
and thereafter, the Executive will promptly and fully assist the Company (or its
affiliates, as the case may be) in effecting the purpose of the foregoing
assignment, including but not limited to the further acts of executing any and
all documents necessary to secure for the Company (or its affiliates, as the
case may be) such Proprietary Rights and other rights to all Work Product and
all confidential information related thereto, providing cooperation and giving
testimony.

(iv)Inapplicability of Paragraph 3 In Certain Circumstances. The Company
expressly acknowledges and agrees that, and the Executive is hereby advised
that, this Paragraph 3 does not apply to any invention for which no equipment,
supplies, facilities, trade secret information or Confidential Information of
the Company or its affiliates was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates to the business of the
Company or its affiliates, or to the Company’s or its affiliates’ actual or
demonstrably anticipated research or development or (ii) the invention results
from or is suggested by any work performed or observed by the Executive for the
Company or any of its affiliates.

4.Remedies:  Executive acknowledges that the restrictions contained in
Paragraphs 2 and 3 of this Agreement are reasonable in light of Executive’s
position with the Company and are necessary to protect the Company from unfair
competitive harm.  Executive further acknowledges that any breach of this
Agreement will result in immediate irreparable harm to the Company and that the
Company shall be entitled to immediate injunctive relief upon any such breach,
in addition to all other legal and equitable remedies the Company may
have.  This Agreement is to be construed as separate and independent from any
other obligations and any claim by Executive asserted against the Company and
shall not constitute a defense to the enforcement of this Agreement.  In the
event any court determines that the restrictions set forth herein are
unreasonable or unenforceable for any reason, the court will enforce such
restrictions to the fullest extent permitted by law.

5.Position of Employment:  Executive expressly acknowledges that the obligations
contained in Paragraphs 2 and 3 of this Agreement shall remain in full force and
effect during Executive’s employment in any position with the Company, with
respect to any Confidential Information of the Company.  

6.Validity:  In the event any provision of this Agreement, or portion thereof,
is held by a court of competent jurisdiction to be unreasonable, arbitrary, or
against public policy, then such provision, or portion thereof, shall be
enforced against the Executive to the extent the court deems to be reasonable or
in accordance with public policy. In the event any provision of this Agreement
shall for any reason be wholly invalid, or unenforceable in any respect, such
invalidity shall not affect the validity of any remaining portion which shall
remain in full force and effect as if the invalid portion was never part of this
Agreement.

4

 

--------------------------------------------------------------------------------

 

7.Miscellaneous:  Executive acknowledges that the Executive has carefully read
this entire Agreement and fully agrees with and understands all of the
provisions the hereof. This Agreement supersedes all prior agreements between
the Company and the Executive regarding the subject matter of this Agreement and
constitutes the entire agreement between the parties with respect to such
subject matter. The Executive further agrees that in executing this Agreement,
the Executive has not relied on any written or oral representations, promises,
conditions, or understandings of the Company, express or implied, except as set
forth herein.  This Agreement may not be amended or modified other than in
writing signed by the parties. This Agreement and any disputes arising
thereunder shall be governed by the laws of the State of Ohio without regard to
any State’s choice of law, rules or principles.  Executive and the Company
expressly agree that any legal action arising out of or related to this
Agreement will be brought exclusively in the state or federal courts located in
Summit County, Ohio, and each party expressly consents to the jurisdiction of
such courts and waives any and all objections to the jurisdiction or venue
thereof.  This Agreement may be assigned to any successor-in-interest to the
business of the Company without the consent of Executive, but may not be
assigned by Executive to any third party.  This Agreement is not a contract of
employment for any definite period and Executive acknowledges that Executive’s
employment with the Company is terminable at-will. 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
date first set forth above.

 

 

Myers Industries, Inc.

 

 

 

 

Date: 12/2/15

By:

 

/s/ Sarah R. Coffin

 

 

 

 

 

Print Name:

 

Sarah R. Coffin, Chairman,

 

Compensation Committee

 

 

 

 

 

 

 

Executive

 

 

 

 

Date: 12/2/15

Signature:

 

/s/ R. David Banyard

 

 

 

 

 

Print Name:

 

R. David Banyard

 

 

 

 

 

5

 